United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2957
                                   ___________

Luther G. Gold,                         *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
John Snow, Secretary of the             *
Department of the Treasury,1            *     [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                         Submitted: March 7, 2003
                             Filed: March 10, 2003
                                  ___________

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
                        ___________

PER CURIAM.

      Luther G. Gold, an African American, appeals the District Court’s2 adverse
grant of summary judgment in his employment discrimination action, wherein he


      1
      John Snow has been appointed to serve as Secretary of the Department of the
Treasury, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
      2
      The Honorable Sarah W. Hays, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
claimed, as relevant to this appeal, that the Secretary of the Department of the
Treasury (Secretary) based the decision not to select Gold for a promotion on his race
and gender. Having carefully reviewed the record, see Jacob-Mua v. Veneman, 289
F.3d 517, 520 (8th Cir. 2002) (noting de novo standard of review), we affirm.

       We agree with the District Court that Gold established a prima facie failure-to-
promote case based on race and gender. See Gentry v. Georgia-Pacific Corp., 250
F.3d 646, 650 (8th Cir. 2001) (elements). "[A] plaintiff's prima facie case, combined
with sufficient evidence to find that the employer's asserted justification is false, may
permit the trier of fact to conclude that the employer unlawfully discriminated."
Reeves v. Sanderson Plumbing Prods, Inc., 530 U.S. 133, 148 (2000). In this case,
however, Gold’s evidence fell short of creating a genuine issue of material fact as to
whether the Secretary’s proffered reasons for his nonselection—his incomplete,
irrelevant, or incorrect answers to interview questions, as well as the interviewers’
assessments that his communication, instructional, and interpersonal skills were not
as strong as those selected—were false.

       Given the District Court's thorough recitation of the summary judgment record
upon which its judgment was based, we reject Gold's assertion that the Court ignored
his evidence. We also reject his suggestion that summary judgment was improper
because the final step in the selection process was in part subjective. Cf. Crone v.
United Parcel Serv., Inc., 301 F.3d 942, 945 (8th Cir. 2002) (concluding that plaintiff
presented insufficient evidence suggesting that managers' proffered reasons for
failing to promote her were pretextual); Carter v. St. Louis Univ., 167 F.3d 398, 402
(8th Cir. 1999) (concluding that subjective nature of evaluation process and plaintiff's
own unsatisfactory evaluation did not demonstrate defendant's reasons for terminating
him were pretextual).

      Accordingly, we affirm. See 8th Cir. R. 47B.



                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-